This is a petition for writ of habeas corpus, verified and filed by Mrs. Florence M. Paige, as next friend, for the purpose of discharging Willie Hutchinson from the State Training School at Pauls Valley, where it is averred that he is unlawfully imprisoned by virtue of a commitment issued out of the juvenile court of Nowata county, and that said trial and commitment was without the course of law.
The Attorney General filed a demurrer to said petition, on the ground that said petition does not aver facts sufficient to entitle petitioner to the relief prayed for, and that it does not appear from said petition that the juvenile court was without jurisdiction to commit the said Willie Hutchinson to the training school. An examination of the record discloses that the demurrer to said petition should be sustained.
It is therefore ordered that the writ of habeas corpus upon said petition is denied. *Page 676